EXHIBIT 10.1

SOUTHERN MICHIGAN BANK & TRUST
2011 DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

          This 2011 DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(this "Agreement") is entered into as of this ________ day of
_______________________, 2011, by and between Southern Michigan Bank & Trust, a
Michigan-chartered bank (the "Bank"), and _________________,
______________________ of the Bank (the "Executive").

          WHEREAS, the Executive has contributed substantially to the Bank's
success and the Bank desires that the Executive remain in its employ,

          WHEREAS, to encourage the Executive to remain a Bank employee, the
Bank desires to establish a noncontributory, defined contribution arrangement to
provide a supplemental retirement income opportunity for the Executive, with
contributions being made solely by the Bank and being subject to satisfaction of
the condition that there be no regulatory limitation imposed on the Bank's
ability to pay dividends, and with benefits payable out of the Bank's general
assets,

          WHEREAS, none of the conditions or events included in the definition
of the term "golden parachute payment" that is set forth in section
18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned, and

          WHEREAS, the parties hereto intend that this Agreement shall be
considered an unfunded and noncontributory arrangement maintained primarily to
provide supplemental retirement benefits for the Executive, and to be considered
a non-qualified benefit plan for purposes of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"). The Executive is fully advised of
the Bank's financial status.

          NOW THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Bank hereby agree as follows.

ARTICLE 1
DEFINITIONS

          1.1          "Account Balance" means the Bank's accounting of annual
contributions made by the Bank, plus accrued interest.

          1.2          "Bank Performance Standard" means the financial condition
or conditions established by the Bank's board of directors that must be
satisfied at the end of a Plan Year in order for the Executive to be entitled to
an annual contribution for that Plan Year. As of the Effective Date of this
Agreement, the Bank Performance Standard that must be satisfied at the end of a
Plan Year in order for the Executive to receive an annual contribution for that
Plan Year is as follows: (x) the Bank must have the legal capacity under
Michigan law to pay a cash dividend to its holding company, Southern Michigan
Bancorp, Inc., and (y) declaration and payment by the Bank of a cash dividend to
its holding company must not be subject to the requirement for advance approval
of or advance notice to the FDIC, the Federal Reserve Board or Federal Reserve
Bank of Chicago, or the Michigan Office of Financial and Insurance Regulation.
For purposes of clause (y), an advance notice requirement or advance



--------------------------------------------------------------------------------


approval requirement applying generally to all Michigan-chartered banks, for
example a notice or approval requirement applicable to all Michigan-chartered
banks by rule, shall not be taken into account. The only advance notice or
advance approval requirements that shall be taken into account for purposes of
clause (y) are those applying specifically to the Bank by name as the result of
a formal or informal enforcement action, including but not limited to a consent
order, formal agreement, memorandum of understanding, or voluntary board
resolutions. The Plan Administrator shall have sole authority to determine
whether the Bank Performance Standard is achieved for any Plan Year. The Plan
Administrator's determination that the Bank Performance Standard for a Plan Year
has or has not been achieved shall be conclusive and binding.

          1.3          "Base Annual Salary" means the Executive's compensation
of the type required to be reported as salary according to Securities and
Exchange Commission Rule 229.402(c) (17 CFR 229.402(c)), specifically column (c)
of that rule's Summary Compensation Table (or any successor provision), but
excluding fees or any other form of compensation payable on account of service
as a director.

          1.4          "Beneficiary" means each designated person, or the estate
of the deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 5.

          1.5          "Beneficiary Designation Form" means the form established
from time to time by the Plan Administrator that the Executive completes, signs,
and returns to the Plan Administrator to designate one or more Beneficiaries.

          1.6          "Change in Control" shall mean a change in control as
defined in Internal Revenue Code section 409A and rules, regulations, and
guidance of general application thereunder issued by the Department of the
Treasury, applying the percentage threshold specified in each of paragraphs (a)
through (c) of this section 1.6 or the related percentage threshold specified in
section 409A and rules, regulations, and guidance of general application
thereunder, whichever is greater -

          (a)          Change in ownership: a change in ownership of Southern
Michigan Bancorp, Inc., a Michigan corporation of which the Bank is a wholly
owned subsidiary, occurs on the date any one person or group accumulates
ownership of Southern Michigan Bancorp, Inc. stock constituting more than 50% of
the total fair market value or total voting power of Southern Michigan Bancorp,
Inc. stock,

          (b)          Change in effective control: (x) any one person or more
than one person acting as a group acquires within a 12-month period ownership of
Southern Michigan Bancorp, Inc. stock possessing 30% or more of the total voting
power of Southern Michigan Bancorp, Inc., or (y) a majority of Southern Michigan
Bancorp, Inc.'s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of Southern Michigan Bancorp, Inc.'s board of directors, or

          (c)          Change in ownership of a substantial portion of assets: a
change in ownership of a substantial portion of Southern Michigan Bancorp,
Inc.'s assets occurs if in a 12-month period any one person or more than one
person acting as a group acquires from Southern Michigan Bancorp, Inc. assets
having a total gross fair market value equal to or exceeding 40% of the total
gross fair market value of all of Southern Michigan Bancorp, Inc.'s assets
immediately before the acquisition or acquisitions. For

2

--------------------------------------------------------------------------------


this purpose, gross fair market value means the value of Southern Michigan
Bancorp, Inc.'s assets, or the value of the assets being disposed of, determined
without regard to any liabilities associated with the assets.

          1.7          "Code" means the Internal Revenue Code of 1986, as
amended, and rules, regulations, and guidance of general application issued
thereunder by the Department of the Treasury.

          1.8          "Effective Date" means                                ,
20     .

          1.9          "Normal Retirement Age" means age 65.

          1.10          "Plan Administrator" or "Administrator" means the plan
administrator described in Article 8.

          1.11          "Plan Year" means the calendar year. The first Plan Year
shall begin on the Effective Date and end on December 31, 20    .

          1.12          "Separation from Service" means a separation from
service as defined in Code section 409A, including termination for any reason of
the Executive's service as an executive and independent contractor to the Bank
and any member of a controlled group, as defined in Code section 414, but
excluding termination because of a leave of absence approved by the Bank or the
Executive's death. For purposes of this Agreement, if there is a dispute about
the employment status of the Executive or the date of the Executive's Separation
from Service, the Bank shall have the sole and absolute right to decide the
dispute unless a Change in Control shall have occurred.

          1.13          "Termination with Cause" and "Cause" shall have the same
definition specified in any effective severance or employment agreement existing
on the date hereof or hereafter entered into between the Executive and the Bank
or between the Executive and Southern Michigan Bancorp, Inc. If the Executive is
not a party to a severance or employment agreement containing such a definition,
Termination with Cause means the Bank terminates the Executive's employment
because of -

          (a)          dishonesty by the Executive in the performance of duties
leading to filing of a Suspicious Activity Report under FDIC regulations at 12
C.F.R. Part 353, or breach of the Executive's fiduciary duties for personal
profit, in any case whether in the Executive's capacity as a director or
officer, or

          (b)          the Executive is removed from office or permanently
prohibited from participating in the Bank's affairs by an order issued under
section 8(e)(4) or section 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1).

ARTICLE 2
DEFERRAL ACCOUNT

          2.1          Annual Contribution and Account Balance. (a) The Bank
shall establish an Account Balance on its books. Within three months after the
end of each Plan Year, including the first Plan Year, the Bank may credit an
annual contribution to the Account Balance in an amount targeted to be

3

--------------------------------------------------------------------------------


___% of the Executive's Base Annual Salary at the beginning of the Plan Year
immediately before the Plan Year in which the annual contribution is made, but
only if the Bank Performance Standard was achieved for the Plan Year. If the
Bank Performance Standard is not achieved for a Plan Year, the Executive shall
receive no annual contribution to the Account Balance for that Plan Year. If the
Bank Performance Standard is achieved for a Plan Year, the board of directors
shall in its discretion determine whether the Executive shall receive an annual
contribution to the Account Balance for that Plan Year and the amount of the
annual contribution; the annual contribution may be more or less than ___% of
the Executive's Base Annual Salary. Whether a contribution shall be made to the
Account Balance, as well as the amount of the contribution, is and shall remain
discretionary on the part of the Bank's board of directors.

          (b)          Contributions to the Account Balance by the Executive are
prohibited.

          (c)          The full annual contribution shall not be made by the
Bank for the Plan Year in which the Executive attains Normal Retirement Age or
for any year thereafter. However, if the Bank Performance Standard is achieved
for the Plan Year in which the Executive attains Normal Retirement Age (and if
Separation from Service does not occur before Normal Retirement Age), the Bank
may make a final contribution in an amount equal to the annual contribution rate
multiplied by a percentage. The percentage shall be based on the number of days
in the Plan Year before the Executive attained Normal Retirement Age, divided by
365. No annual contribution shall be made by the Bank for the Plan Year in which
the Executive's death or Separation from Service occurs or for any year
thereafter (except for a possible final contribution for the year in which the
Executive attains Normal Retirement Age, unless Separation from Service occurs
before Normal Retirement Age).

          2.2          Interest. Until the first to occur of (x) Normal
Retirement Age, (y) the Executive's death, or (z) the Executive's Separation
from Service, interest is to be credited on the Account Balance at an annual
rate of interest, compounded monthly on the first day of the month, equal to the
prime interest rate as published in The Wall Street Journal (the "Index"). After
the first to occur of (x) Normal Retirement Age, (y) the Executive's death, or
(z) the Executive's Separation from Service, interest shall be credited on the
Account Balance at an annual rate equal to the yield on a 20-year corporate bond
rated Aa by Moody's, rounded to the nearest ¼%.

          2.3          Statement of Account. Within 120 days after the end of
each Plan Year, the Bank shall provide to the Executive a statement of the
Account Balance at the end of the Plan Year. Each annual statement of the
Account Balance shall supersede the previous year's statement of the Account
Balance.

          2.4          Accounting Device Only. The Account Balance is solely a
device for measuring amounts to be paid under this Agreement. The Account
Balance is not a trust fund of any kind. The Executive is a general unsecured
creditor of the Bank for the payment of benefits. The benefits represent the
mere promise by the Bank to pay benefits. The Executive's rights are not subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by the Executive's creditors.



4

--------------------------------------------------------------------------------




ARTICLE 3
BENEFITS DURING LIFETIME

          3.1          Normal Retirement Age. Unless Separation from Service or
a Change in Control occurs before Normal Retirement Age, when the Executive
attains Normal Retirement Age the Bank shall pay in 120 substantially equal
monthly installments to the Executive the Account Balance as of the end of the
month in which the Executive attains Normal Retirement Age, instead of any other
benefit under this Agreement. Payment of the benefit shall begin on the first
day of the month after the month in which the Executive attains Normal
Retirement Age. The Bank shall credit interest according to the formula of
section 2.2, compounded monthly, until the Account Balance is paid in full. If
the Executive's Separation from Service is a Termination with Cause, no further
benefits shall be paid under this Agreement and this Agreement shall terminate.

          3.2          Separation from Service. If Separation from Service
occurs before Normal Retirement Age for reasons other than death, instead of any
other benefit under this Agreement the Bank shall pay in 120 substantially equal
monthly installments to the Executive the Account Balance as of the end of the
month immediately before the month in which payments commence, unless the
Change-in-Control benefit shall have been paid under section 3.3. Payments of
the benefit shall begin on the first day of the later of (x) the seventh month
after the month in which Separation from Service occurs or (y) the month after
the month in which the Executive attains Normal Retirement Age. The Bank shall
credit interest according to the formula of section 2.2, compounded monthly,
until the Account Balance is paid in full.

          3.3          Change in Control. If a Change in Control occurs both
before the Executive attains Normal Retirement Age and before the Executive's
Separation from Service, instead of any other benefit payable under this
Agreement the Bank shall pay to the Executive the entire Account Balance in a
single lump sum within three days after the Change in Control. Payment of the
Change-in-Control benefit shall fully discharge the Bank from all obligations
under this Agreement, except the legal fee reimbursement obligation under
section 9.11. If the Executive receives the benefit under this section 3.3
because of the occurrence of a Change in Control, the Executive shall not be
entitled to claim additional benefits under section 3.3 if an additional Change
in Control occurs thereafter.

          3.4          Payout of Normal Retirement Benefit or Separation from
Service Benefit after a Change in Control. If when a Change in Control occurs
the Executive is receiving the benefit under section 3.1, the Bank shall pay the
remaining benefits to the Executive in a single lump sum within three business
days after the Change in Control. If when a Change in Control occurs the
Executive is receiving or is entitled at Normal Retirement Age to receive the
benefit under section 3.2, the Bank shall pay the remaining benefits to the
Executive in a single lump sum within three business days after the later of (x)
the date of the Change in Control or (y) the first day of the seventh month
after the month in which the Executive's Separation from Service occurs. The
lump-sum payment due to the Executive as a result of a Change in Control shall
be an amount equal to the Account Balance remaining unpaid. Payment of the
benefit under this section 3.4 shall fully discharge the Bank from all
obligations under this Agreement, except the legal fee reimbursement obligation
under section 9.11.

          3.5          One Benefit Only. Despite anything to the contrary in
this Agreement, the Executive and Beneficiary are entitled to one benefit only
under this Agreement, which shall be determined by the

5

--------------------------------------------------------------------------------


first event to occur that is dealt with by this Agreement. Except as provided in
section 3.4, later occurrence of events dealt with by this Agreement shall not
entitle the Executive or Beneficiary to other or additional benefits under this
Agreement.

          3.6          Savings Clause Relating to Compliance with Code Section
409A. Despite any contrary provisions of this Agreement, if when the Executive's
employment terminates the Executive is a specified employee, as defined in Code
section 409A, and if any payments under Article 3 of this Agreement will result
in additional tax or interest to the Executive because of section 409A, the
Executive shall not be entitled to the payments under Article 3 until the
earliest of (x) the date that is at least six months after termination of the
Executive's employment for reasons other than the Executive's death, (y) the
date of the Executive's death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.

ARTICLE 4
DEATH BENEFITS

          After the Executive's death, the Bank shall pay to the Executive's
Beneficiary the Account Balance as of the date of the Executive's death. The
Account Balance shall be paid to the Executive's Beneficiary in a single lump
sum 90 days after the date of the Executive's death. However, if the Executive
dies after termination of this Agreement under Article 6, the Executive's
Beneficiary shall be entitled to no benefits under this Agreement.

ARTICLE 5
BENEFICIARIES

          5.1          Beneficiary Designations. The Executive shall have the
right to designate at any time a Beneficiary to receive any benefits payable
under this Agreement after the Executive's death. The Beneficiary designated
under this Agreement may be the same as or different from the beneficiary
designation under any other benefit plan of the Bank in which the Executive
participates.

          5.2          Beneficiary Designation Change. The Executive shall
designate a Beneficiary by completing and signing the Beneficiary Designation
Form and delivering it to the Plan Administrator or its designated agent. The
Executive's Beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved. The Executive shall have
the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator's rules and procedures, as in effect from time to time. Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator before the
Executive's death.


6

--------------------------------------------------------------------------------




          5.3          Acknowledgment. No designation or change in designation
of a Beneficiary shall be effective until received, accepted, and acknowledged
in writing by the Plan Administrator or its designated agent.

          5.4          No Beneficiary Designation. If the Executive dies without
a valid beneficiary designation or if all designated Beneficiaries predecease
the Executive, the Executive's spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be paid to the
Executive's estate.

          5.5          Facility of Payment. If a benefit is payable to a minor,
to a person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay the benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person. The Bank may require proof of
incapacity, minority, or guardianship as the Bank may deem appropriate before
distribution of the benefit. Distribution shall completely discharge the Bank
from all liability for the benefit.

ARTICLE 6
GENERAL LIMITATIONS

          6.1          Termination with Cause. Despite any contrary provisions
of this Agreement, the Bank shall not pay any benefit under this Agreement and
this Agreement shall terminate if Separation from Service is a Termination with
Cause.

          6.2          Misstatement. No benefits shall be paid under this
Agreement if the Executive makes a material misstatement of fact on any
application or resume provided to the Bank, on any application for life
insurance purchased by the Bank, or on any application for benefits provided by
the Bank.

          6.3          Removal. Despite any contrary provisions of this
Agreement, if the Executive is removed from office or permanently prohibited
from participating in the Bank's affairs by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order.

          6.4          Default. Despite any contrary provisions of this
Agreement, if the Bank is in "default" or "in danger of default", as those terms
are defined in of section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C.
1813(x), all obligations under this Agreement shall terminate.

ARTICLE 7
CLAIMS AND REVIEW PROCEDURES

          7.1          Claims Procedure. Any person who has not received
benefits under this Agreement that he or she believes should be paid (the
"claimant") shall make a claim for benefits as follows.

 

7.1.1

Initiation - written claim. The claimant initiates a claim by submitting to the
Administrator a written claim for the benefits. If the claim relates to the
contents of a notice received by the claimant, the claim must be made within 60
days after the notice



7

--------------------------------------------------------------------------------




 

 

was received by the claimant. All other claims must be made within 180 days
after the date of the event that caused the claim to arise. The claim must state
with particularity the determination desired by the claimant.

 

 

 

 

7.1.2

Timing of Administrator response. The Administrator shall respond to the
claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, before the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.

 

 

 

 

7.1.3

Notice of decision. If the Administrator denies part or all of the claim, the
Administrator shall notify the claimant in writing of the denial. The
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth -


 

 

(a)

The specific reasons for the denial,

 

 

(b)

A reference to the specific provisions of this Agreement on which the denial is
based,

 

 

(c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

 

(d)

An explanation of the Agreement's review procedures and the time limits
applicable to such procedures, and

 

 

(e)

A statement of the claimant's right to bring a civil action under ERISA section
502(a) after an adverse benefit determination on review.

          7.2          Review Procedure. If the Administrator denies part or all
of the claim, the claimant shall have the opportunity for a full and fair review
by the Administrator of the denial, as follows.

 

7.2.1

Initiation - written request. To initiate the review, the claimant must file
with the Administrator a written request for review within 60 days after
receiving the Administrator's notice of denial.

 

 

 

 

7.2.2

Additional submissions - information access. The claimant shall then have the
opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the
Administrator shall also provide the claimant reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant's claim for benefits.

 

 

 

 

7.2.3

Considerations on review. In considering the review, the Administrator shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether the information was submitted or considered
in the initial benefit determination.



8

--------------------------------------------------------------------------------




 

7.2.4

Timing of Administrator response. The Administrator shall respond in writing to
the claimant within 60 days after receiving the request for review. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional 60 days by notifying the claimant in writing before the end of the
initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

 

 

 

 

7.2.5

Notice of decision. The Administrator shall notify the claimant in writing of
its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:


 

 

(a)

The specific reasons for the denial,

 

 

(b)

A reference to the specific provisions of the Agreement on which the denial is
based,

 

 

(c)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits, and

 

 

(d)

A statement of the claimant's right to bring a civil action under ERISA section
502(a).

ARTICLE 8
ADMINISTRATION OF AGREEMENT

          8.1          Plan Administrator Duties. This Agreement shall be
administered by a Plan Administrator consisting of the board's Compensation
Committee or such persons as the Compensation Committee shall appoint. The
Executive may not be a member of the Plan Administrator. The Plan Administrator
shall have the discretion and authority to (x) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Agreement and (y) decide or resolve any and all questions that may arise,
including interpretations of this Agreement.

          8.2          Agents. In the administration of this Agreement the Plan
Administrator may employ agents and delegate to them such administrative duties
as the Plan Administrator sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel, who may be
counsel to the Bank.

          8.3          Binding Effect of Decisions. The decision or action of
the Plan Administrator concerning any question arising out of the
administration, interpretation, and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement. Neither the Executive nor
any Beneficiary shall be deemed to have any right, vested or unvested, regarding
the continuing effect of any decision or action of the Plan Administrator.

          8.4          Indemnity of Plan Administrator. The Bank shall indemnify
and hold harmless the members of the Plan Administrator against any and all
claims, losses, damages, expenses, or liabilities

9

--------------------------------------------------------------------------------


arising from any action or failure to act with respect to this Agreement, except
in the case of willful misconduct by the Plan Administrator or any of its
members.

          8.5          Bank Information. To enable the Plan Administrator to
perform its functions, the Bank shall supply full and timely information to the
Plan Administrator on all matters relating to the date and circumstances of the
retirement, death, or Separation from Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.

ARTICLE 9
MISCELLANEOUS

          9.1          Amendments and Termination. This Agreement may be amended
solely by a written agreement signed by the Bank and by the Executive, except
that the Bank's board of directors may on its own change the financial condition
or conditions constituting the Bank Performance Standard, which change shall
constitute an amendment of this Agreement, provided that written notice of the
change is given to the Executive as promptly as practicable after the change is
adopted by the board. Except for the case of Termination with Cause, this
Agreement shall not be terminated unless the Account Balance is first paid to
the Executive or the Executive's Beneficiary in compliance with Code section
409A.

          9.2          Binding Effect. This Agreement shall bind the Executive
and the Bank and their beneficiaries, survivors, executors, successors,
administrators, and transferees.

          9.3          Successors; Binding Agreement. By an assumption agreement
in form and substance satisfactory to the Executive, the Bank shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the Bank's business or assets to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Bank would be required to perform this Agreement had no
succession occurred.

          9.4          No Guarantee of Employment. This Agreement is not an
employment policy or contract. It does not give the Executive the right to
remain an employee of the Bank nor does the Agreement interfere with the Bank's
right to discharge the Executive. This Agreement also does not require the
Executive to remain an employee or interfere with the Executive's right to
terminate employment at any time.

          9.5          Non-Transferability. Benefits under this Agreement may
not be sold, transferred, assigned, pledged, attached, or encumbered.

          9.6          Tax Withholding. The Bank shall withhold any taxes that
are required to be withheld from the benefits provided under this Agreement.

          9.7          Applicable Law. This Agreement and all rights hereunder
shall be governed by the laws of the State of Michigan, except to the extent the
laws of the United States of America otherwise require.

          9.8          Unfunded Arrangement. The Executive and the Beneficiary
are general unsecured creditors of the Bank for the payment of benefits under
this Agreement. The benefits represent the mere

10

--------------------------------------------------------------------------------


promise by the Bank to pay benefits. The rights to benefits are not subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executive's life
is a general asset of the Bank to which the Executive and the Beneficiary have
no preferred or secured claim.

          9.9          Entire Agreement. This Agreement constitutes the entire
agreement between the Bank and the Executive concerning the subject matter. No
rights are granted to the Executive under this Agreement other than those
specifically set forth.

          9.10          Tax Consequences. The Bank does not insure or guarantee
the tax consequences of payments provided hereunder for matters beyond its
control. The Executive certifies that the Executive's decision to defer receipt
of compensation is not due to reliance on financial, tax, or legal advice given
by the Bank or any of its employees, agents, accountants, or legal advisors.

          9.11          Payment of Legal Fees. The Bank is aware that after a
Change in Control management of the Bank could cause or attempt to cause the
Bank to refuse to comply with its obligations under this Agreement, or could
institute or cause or attempt to cause the Bank to institute litigation seeking
to have this Agreement declared unenforceable, or could take or attempt to take
other action to deny the Executive the benefits intended under this Agreement.
In these circumstances, the purpose of this Agreement would be frustrated. The
Bank desires that the Executive not be required to incur the expenses associated
with the enforcement of rights under this Agreement, whether by litigation or
other legal action, because the cost and expense thereof would substantially
detract from the benefits intended to be granted to the Executive hereunder. The
Bank desires that the Executive not be forced to negotiate settlement of rights
under this Agreement under threat of incurring expenses. Accordingly, if after a
Change in Control occurs it appears to the Executive that (x) the Bank has
failed to comply with any of its obligations under this Agreement, or (y) the
Bank or any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive's choice, at the
Bank's expense as provided in this section 9.11, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction. Despite any existing or previous
attorney-client relationship between the Bank and any counsel chosen by the
Executive under this section 9.11, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Bank and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by the Bank on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by
counsel in accordance with counsel's customary practices, up to a maximum
aggregate amount of $500,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. The Bank's obligation
to pay the Executive's legal fees under this section 9.11 operates separately
from and in addition to any legal fee reimbursement obligation the Bank may have
with the Executive under any separate employment, severance, or other agreement
between the Executive and the Bank. Despite anything in this section 9.11 to the
contrary, however, the Bank shall not be required to pay or reimburse the
Executive's legal

11

--------------------------------------------------------------------------------


expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].

          9.12          Severability. If any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held invalid, and each such other provision shall continue in full force and
effect to the full extent consistent with law. If any provision of this
Agreement is held invalid in part, such invalidity shall not affect the
remainder of the provision not held invalid, and the remainder of such provision
together with all other provisions of this Agreement shall continue in full
force and effect to the full extent consistent with law.

          9.13          Waiver. A waiver by either party of any of the terms or
conditions of this Agreement in any one instance shall not be considered a
waiver of the terms or conditions for the future or a waiver of any subsequent
breach. All remedies, rights, undertakings, obligations, and agreements
contained in this Agreement shall be cumulative, and none of them shall be in
limitation of any other remedy, right, undertaking, obligation, or agreement of
either party.

          9.14          Captions and Counterparts. Captions in this Agreement
are included for convenience only and shall not affect the interpretation or
construction of the Agreement or any of its provisions. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which taken together shall constitute a single agreement.

          9.15          Notice. All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid. Unless otherwise changed by notice,
notice shall be properly addressed to the Executive if addressed to the address
of the Executive on the books and records of the Bank at the time of the
delivery of such notice, and properly addressed to the Bank if addressed to the
Board of Directors, Southern Michigan Bank & Trust, 51 West Pearl Street,
Coldwater, Michigan 49036.

          IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer
have executed this 2011 Defined Contribution Supplemental Executive Retirement
Plan as of the date first written above.

EXECUTIVE:

 

 

BANK:  Southern Michigan Bank & Trust

 

 

 

 

 

 

By:

 

 


 

 

 

Its:

 

 



12

--------------------------------------------------------------------------------




SOUTHERN MICHIGAN BANK & TRUST
2011 DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Beneficiary Designation

          I designate the following as beneficiary under this 2011 Defined
Contribution Supplemental Executive Retirement Plan of benefits payable after my
death.

Primary:

 

 

 

 


Contingent:

 

 

 

 


Note:

To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.


          I understand that I may change these beneficiary designations by
filing a new written designation with the Bank. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

Signature:

 

 



 

Date:

 

,

20____

 



          Received by the Bank this             day of
                              , 20    


 

By:

 

 


 

Title:

 

 




13

--------------------------------------------------------------------------------